Nichols, Chief Justice.
Appellant appeals from the denial of his application for writ of habeas corpus attacking his conviction for burglary in Fulton Superior Court.
The judge in the habeas court, in his findings of fact and conclusion of law, found that the petitioner appealed *472his conviction to the Court of Appeals which court decided all the issues presented to the habeas court adversely to the appellant. See Cambron v. State, 133 Ga. App. 136 (210 SE2d 251).
Submitted May 5, 1975
Decided May 20, 1975.
Thomas West, James C. Bonner, Jr., for appellant.
Arthur K. Bolton, Attorney General, G. Stephen Parker, Larry Evans, Assistant Attorneys General, for appellee.
The issue of effective assistance of counsel, which was raised in the habeas corpus court not being raised or dealt with in the previous appeal, the case is remanded to the habeas court for findings of fact and conclusion of law on this issue.
All the other grounds of error complained of have been ruled on in the direct appeal and, as found by the habeas court, cannot be raised again by petition for habeas corpus. Poss v. Smith, 228 Ga. 168 (184 SE2d 465).

Remanded with direction.


All the Justices concur.